*333
Writ of error dismissed.

The defendant in error took a cross-bill of exceptions to the passage of another order by the court, not material here. From this cross-bill it appears that after the passage of the order of November 24, the case proceeded, and after the introduction of evidence by the plaintiff*, resulted in a verdict for him, upon which judgment in his favor was entered on November 25.
George A. Mercer, Joseph B. Cumming and Bryan Gumming, for the bank.
Frank H. Miller and William K. Miller, contra.